
	

113 HR 4577 IH: Ensuring Seniors Access to Local Pharmacies Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4577
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Griffith of Virginia (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure equal access of Medicare beneficiaries to
			 community pharmacies in underserved areas as network pharmacies under
			 Medicare prescription drug coverage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring Seniors Access to Local Pharmacies Act of 2014.
		2.Allowing any willing pharmacy serving an underserved area to become a network pharmacy under
			 Medicare prescription drug coverage
			(a)In generalSection 1860D–4(b)(1)(B) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)(B)) is amended—
				(1)by striking Discounts allowed for network pharmacies.—For and inserting the following:
					Discounts allowed for network pharmacies.—(i)In generalFor; and
				(2)by adding at the end the following new clause:
					
						(ii)Inclusion of pharmacies located in underserved areas in networksIn the case of a prescription drug plan that has, in its network of pharmacies, one or more
			 pharmacies located in a health professional shortage area (as defined in
			 section 332(a)(1)(A) of the Public Health Service Act), in a medically
			 underserved area (according to a designation under section 330(b)(3)(A) of
			 the Public Health Service Act), or among a medically underserved
			 population (as defined in such section 330(b)(3)(A) of such Act), and that
			 provides a reduction in coinsurance or copayments described in clause (i)
			 for covered part D drugs dispensed through such pharmacies, such plan
			 shall extend to any pharmacy located in such area or among such population
			 the option to be an in-network pharmacy with respect to such plan under
			 terms and conditions (including the reductions described in clause (i))
			 comparable to those the plan has agreed upon with other in-network
			 pharmacies located in such area or among such population.. 
				(b)Effective dateThe amendments made by this section shall apply to plan years beginning on or after January 1,
			 2016.
			
